DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/EP2016/064109 filed 19 June 2016. Acknowledgement is made of the Applicant’s claim of foreign priority to EP151733730 filed 23 June 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
Applicant's amendments and arguments filed 15 November 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 15 November 2021, it is noted that no claims have been amended. No new claims or matter has been added.

Status of the Claims
Claims 14 is pending.
Claims 14 is rejected.

Declaration Under 37 CFR 1.132
	Acknowledgement is made of the declaration filed under 37 CFR 1.132 (“Schmaus Declaration”) on 15 November 2021. The Schmaus Declaration is insufficient in overcoming the pending rejection for the following reasons.
	Schmaus explains that in the instant application it was found that PEG-9 tridecylether and PEG-5 isononanoate in a 2:1 ratio results in a synergistic increase in PAR-2 antagonism as opposed to these agents alone. Shampoo comprising both agents and an anionic surfactant also significantly decreases itching and erythema. Schmaus asserts that in WO2012/143576, the combination of PEG-9 tridecylether and PEG-5 isononanoate is not examined with an anionic surfactant. The continued comments by Schmaus further elaborate on how WO2012/143576 does not teach or suggest an anionic surfactant and that the secondary reference provides an omnibus of additives. 
In response, the Examiner agrees that a 2:1 ratio of agents does indeed result in a synergistic effect. However, the Applicant has not provided evidence that the anionic surfactant further contributes to the synergy of the composition. Therefore, the “active” agents of the instant claims contributing to the PAR-2 antagonism are considered to be the combination of PEG-9 tridecylether and PEG-5 isononanoate and not the anionic surfactant. That being said, WO2012/143576 teaches this exact ratio of agents in a composition for applying to the scalp. Although WO2012/143576 does not include an anionic surfactant in this composition, the active agents providing the synergistic response are present. That being said, even if the Applicant were able to provide 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Schmaus et al. (WO 2012/143576) in view of Herrmann et al. (WO 2005/123101).
The Applicant claims, in claim 14, a method for treating or reducing itchy conditions of human skin and scalp, caused by surface active agents, to improve a PAR-2 antagonistic effect comprising providing an aqueous mixture of PEG-9 tridecylether and PEG-5 isononanoate and at least one anionic and/or amphoteric surfactant, and applying said composition to human skin or scalp, wherein the PEG-9 tridecylether and PEG-5 isononanoate are present in a ratio of 2:1.
Schmaus teaches an aqueous anti-itch leave-on hair conditioner comprising PEG-9 tridecylether and PEG-5 isononanoate in a ratio of about 2:1 (pg 66-77, formulation 16). A hair conditioner is generally applied to the scalp and the conditioner of Schmaus is identified as being anti-itch. Schmaus further teaches that a 2:1 mixture of said agents is enough to provide a PAR-2 antagonist effect (pg 61, Example 2.2). PAR-2 is directly involved in itchy skin and inhibition thereof leads to itch-reduction (pg 3, ¶1; pg 6, ¶6). The composition can further comprise suitable auxiliary and additive substances such as surface active substances as recited in WO2005/123101 (pg 33, ¶4-pg 34, ¶1).
Schmaus does not teach the surface active agent as being an anionic and/or amphoteric surfactant.
Herrmann, which is incorporated by reference into Schamus, teaches a composition comprising blackberry leaf extract for the purpose of applying topically to slow aging of the skin (abstract). Suitable surfactants to be used include anionic and 
It would have been prima facie obvious to prepare the composition of Schmaus, which comprises PEG-9 tridecylether and PEG-5 isononanoate in a ratio of 2:1 along with water, and then add a surfactant which is taught as being a suitable additive by Schmaus. The selection of surfactant can be taken from Herrmann, which Schmaus incorporates by reference, and thus can be selected from anionic and/or amphoteric surfactants. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). It would have then been obvious to apply the composition of Schmaus to the scalp to provide a PAR-2 antagonistic effect in an anti-itch formulation. The components of Schmaus, which include all the claimed agents, would necessarily treat the itch associated with and caused by surface active agents since the underlying mechanism of antagonizing PAR-2 is always present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own 
The specific combination of PEG-9 tridecylether, PEG-5 isononanoate, and surfactant claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Schmaus does not anticipate this specific combination of surfactant and PEG-9 tridecylether and PEG-5 isononanoate, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of additives including surfactants from within a prior art disclosure to combine with PEG-9 tridecylether and PEG-5 isononanoate, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. The Applicant’s arguments are directed to the Schmaus Declaration, which is addressed in detail, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613